FILED

DEC 1 5 2011
UNITED STATES DISTRICT CoURT CC'€"28 U.S.C. § 133 l. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different States. See 28 U.S.C. § l332(a). Although plaintiff purports to
assert rights protected under the First, Eighth, and Ninth Amendments to the United States
Constitution, none appears to apply to the incident described in the complaint. Even if the
complaint were amended to include a demand for damages in excess of $75,000, plaintiff does

not establish diversity of citizenship. Accordingly, the Court will dismiss the complaint for lack

of subject matter jurisdiction. An Order is issued   a
DATE;   

United States District Judge